Wood, C. J.
In actions on covenants of seizin and quiet enjoyment, the rule of damages, though it has exceptions, has been ^adjudged to be the consideration money and interest, and this rule has been applied to suits on the warranty of title. 5 Ohio, 12, 154. But in the case at bar, the plaintiff occupied the premises from the date of the conveyance, and such’enjoyment is considered as equivalent to the interest on the consideration paid. 5 Ohio, 154. As the plaintiff may, however, be compelled to account for the rents and profits to the plaintiff in ejectment, in an action of trespass for mesne profits, and as such action is barred by the statute in four years, and the plaintiff in trespass for mesne profits can not recover beyond that period from the ejectment, the plaintiff, on the account of warranty, ought not to recover interest lor any longer period on the consideration.